shea homes inc and subsidiaries et al petitioners v commissioner of internal revenue respondent docket nos filed date corporation c and partnerships s and v develop large planned residential communities they develop the land and construct homes and common improvements including amen- ities for the years at issue they reported income from their contracts for the sale of homes using the completed_contract_method of accounting under their interpretation of this method_of_accounting their contracts are complete when they meet the use and test pursuant to sec_1_460-1 income_tax regs and incur of the costs of the develop- ment they contend that final completion and acceptance pursuant to sec_1_460-1 income_tax regs does not occur after excluding secondary items if any pursuant to sec_1_460-1 income_tax regs until the last road is paved and the final bond is released r seeks to place c s and v on his interpretation of the completed_contract_method r contends that the subject matter of the contracts of c s and v consists only of the houses and the lots upon which the houses are built under r’s interpretation the contract for each home meets the final completion and acceptance test upon the close of escrow for the sale of each home r also alleges that contracts entered into and closed within the same taxable_year are not long-term_contracts under sec_460 held the subject matter of the contracts consists of the home and the larger development including amenities and other common improvements held further c s and v are per- mitted to report income and losses from sales of homes in their planned developments using their interpretation of the completed_contract_method of accounting gerald a kafka rita a cavanagh chad d nardiello and sean m akins for petitioners melissa d lang allan e lang david rakonitz and nicholas d doukas for respondent wherry judge these consolidated cases are before the court on a petition for redetermination of deficiencies in income_tax respondent determined for petitioner shea homes inc and subsidiaries’ and tax years a cases of the following petitioners are consolidated herewith shea homes lp j f shea lp f k a j f shea llc tax_matters_partner dock- et no and vistancia llc shea homes southwest inc tax_matters_partner docket no verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner petition for review of notices of final partnership administra- tive adjustment respondent issued for the and tax years of shea homes lp and a petition for review of notices of final_partnership_administrative_adjustment respondent issued for the and tax years of vistancia llc the ultimate issue for decision in these cases is whether shea homes inc and subsidiaries shea homes lp and vistancia llc properly reported income and loss from the sale of homes in their planned developments using the com- pleted contract method_of_accounting provided for in sec_460 the resolution of this issue turns on the determination of whether the home sale contracts include the development amenities or are limited to the house and the lot on which it sits findings_of_fact the parties’ stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners petitioner in docket no shea homes inc shi and subsidiaries is an affiliated_group_of_corporations with the common parent shi organized under the laws of dela- ware at all relevant times shi maintained its principal offices in walnut california shi used the accrual_method as its overall_method_of_accounting for the years at issue the partnership in docket no shea homes lim- ited partnership shlp is a limited_partnership organized under the laws of california j f shea lp f k a j f shea llc jflp is the tax_matters_partner of shlp at all rel- evant times shlp maintained its principal offices in walnut unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the taxable_year at issue and all rule references are to the tax_court rules of prac- tice and procedure all monetary amounts are rounded to the nearest dol- lar unless otherwise noted effective date jflp was converted from a delaware limited_liability_company known as j f shea llc to its current form as a lim- ited partnership verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports california shlp used the accrual_method as its overall_method_of_accounting for the years at issue the partnership in docket no vistancia llc vistancia is a limited_liability_company organized under the laws of delaware shea homes southwest inc shsi is the tax_matters_partner of vistancia at all relevant times vistancia maintained its principal offices in scottsdale arizona vistancia used the accrual_method as its overall_method_of_accounting for the years at issue during the tax years at issue shi shlp and vistancia deferred revenue costs of sales and income from the con- tracted-for sales of homes that closed in escrow as follows shi revenue cost of sales income vistancia revenue cost of sales income shlp revenue cost of sales income1 --- --- --- --- --- --- --- dollar_figure dollar_figure --- dollar_figure big_number big_number big_number big_number --- big_number big_number --- big_number big_number big_number big_number big_number --- --- --- --- --- big_number big_number big_number dollar_figure --- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number in shlp deferred dollar_figure of income it then determined that it had erro- neously deferred dollar_figure of that amount and rather than file an amended_return for it included the dollar_figure in income on the return which respondent accepted the remaining dollar_figure has apparently not yet been recognized in addi- tion the parties stipulated that the income calculation for the year contains a rounding error the income calculation for the year also likely contains a round- ing error for the tax years at issue shi shlp and vistancia deferred some income from the sales of homes in the tax years the contracts for those sales closed in escrow and then recognized part of that income for federal_income_tax pur- poses in following years as follows verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner year deferred deferred income year recognized amount recognized shi vistancia shlp dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number paragraph c of the parties’ stipulation of facts reports the amount deferred as dollar_figure paragraph of the stipulation reports the amount deferred as dollar_figure this dollar_figure discrepancy may be the result of rounding this amount is derived from paragraph of the parties’ stipu- lation of facts and is in partial conflict with the dollar_figure amount specified by paragraph c of the stipulation this dis- crepancy is the apparent result of the dollar_figure of deferred but not yet recognized income see supra p table note paragraph c of the parties’ stipulation of facts reports the amount deferred as dollar_figure paragraph of the stipulation reports the amount deferred as dollar_figure the dollar_figure discrepancy may be the result of rounding deficiencies and adjustments to income respondent determined the following deficiencies with respect to the federal_income_tax of shi year deficiency dollar_figure big_number additional amended amount dollar_figure --- the additional amended amount in the above table rep- resents the amount respondent asserted in an amendment to his answer respondent asserts that this additional tax due amount is necessary under sec_481 to prevent its permanent exclusion from federal income_taxation because of respondent’s change in shi’s method_of_accounting verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports respondent also proposed the following adjustments to partnership income with respect to shlp and vistancia shlp vistancia year adjustments to partnership income items additional amended amounts dollar_figure big_number big_number big_number big_number big_number dollar_figure --- --- --- --- big_number again the additional amended amounts of taxable_income are the amounts respondent alleges by way of amended answer are necessary under sec_481 we also note that the partnership adjustments to the federal taxable_income of shlp and vistancia would have ultimately resulted in additional taxable_income to the partners and may have resulted in significant additional tax due at the partner level respondent calculated the above amounts by including in income amounts shi shlp and vistancia deferred using the completed_contract_method of accounting as reported on schedules attached to their tax returns and as supported by their underlying work papers these amounts do not reflect various computational correlative adjustments petitioners shi jflp and shsi timely petitioned this court for review and a trial was held in washington d c company background the shea family has been in the home development busi- ness for more than years the home development business was operated through several entities including shi shlp and vistancia during the years at issue the shea family companies were one of the largest private homebuilders in the united_states business model shi shlp and vistancia are builders developers of planned communities ranging in size from homes to more than big_number homes in colorado california and arizona during the years at issue they sold homes in develop- ments for the purposes of these cases the parties have verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner selected eight representative developments and have agreed that the court’s findings_of_fact based on documents and information from these sample developments will be control- ling for all developments the eight developments are each representative of a divi- sion they are trilogy at la quinta vistancia parkside at reunion breakers at pointe marin costa azul azure country lane and sommerset at morgan hill shi shlp and vistancia conducted their home development business through divisions organized on the basis of the geographic locations of their developments except the active adults division which was based on the type of development these divisions were as follows active adults division arizona divi- sion colorado division northern california division southern california division san diego division inland empire division and sacramento division case of the in shi shlp and vistancia pride themselves on providing their customers with more than just the bricks and sticks of a home and emphasize the features and lifestyle of the community to potential buyers for example at the reunion at parkside community they advertised using the themes live well work well play well and the pursuit of happi- ness shi shlp and vistancia purchased land in various stages from completely raw to finished lots in developed communities their business involved the analysis and acquisition of land for development and the construction and marketing of homes and the design and or construction of developments and homes on the land they acquired the costs incurred in their home construction business included by partial example acquisition of land financing municipal and other regulatory approvals of entitlements construction of infrastructure construction of amenities construction of homes marketing bonding site supervision and overhead and taxes their primary source of revenue from the home development business was from the sale of houses the agreement is subject_to an exception where it is necessary for the court to make specific findings pertaining to the adjustments at issue cor- relative adjustments or any other computational findings verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports we discuss infra the general process shi shlp and vistancia used in their home development business much of the trial was dedicated to the details of the process and we by no means list every single step our intention is not to discount those important steps not mentioned but to give a general idea of how the development process worked land acquisition the initial step in the process is to acquire land on which to build the developments divisions of shi shlp and vistancia are responsible for identifying parcels of land as candidates for development after identification the divisions evaluate multiple factors to ascertain whether that property constitutes a viable development opportunity if a division determines that the land is viable for development it pre- pares a land committee report which summarizes the divi- sion’s evaluation of the factors used to evaluate that parcel the land committee report is then sent to the land com- mittee comprising senior executives including owners for approval design of developments the developments are typically designed by architects engineers and consultants engaged by shi shlp and vistancia the final design for the planned construction of the developments is presented on a map or plat called a tract map the tract map is submitted for approval to the county or municipality in which the development will be located shi shlp and vistancia may be required before or after formal submission to revise the design of the development using input from the county or municipality performance bonds shi shlp and vistancia were required by state and municipal law to post bonds to secure their performance with respect to the completion of the common improvements in their developments the bonds required them to complete a surety bond is a promise to pay a party the obligee its loss up to a certain amount the bond amount if a second party the obligor fails to meet one or more obligations a performance bond is a surety bond issued by an insurance_company or bank the surety in favor of an obligee to guarantee satisfactory completion of a project by an obligor in the real verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner the obligations specified therein before the bonds are exoner- ated when performance bonds are required they are posted before or concurrent with the approval by and recording with a governmental authority of a map or plat with respect to the development the amount of a performance bond depended on the state and municipal law and the nature extent and anticipated costs of the common improvements the costs are estimated by the obligee with the assistance of experts the obligor must purchase the bond by paying a premium to the surety the surety prices the performance bond pre- mium according to the risk associated with the obligor the amount of the performance bond and the term of the performance bond if an obligor fails to fulfill the conditions of the performance bond then the obligee may file a claim with the surety by sending the surety a letter detailing the failure of the obligor to perform under the conditions of the performance bond upon receiving the claim from an obligee the surety forwards the claim to the obligor who is required to manage the claim process including all associated costs if a surety is required to pay any of the bond amount to the obligee the surety is entitled to recover the amount_paid from the obligor and or any third-party guarantor pursuant to indemnifications the obligor generally must enter into with respect to each surety the obligee must approve of the completion of the subject matter before the performance bond will be exonerated obtaining the approval of an obligee may involve negotiation between the parties as to whether the obligor has satisfied the terms of the performance bond for example municipali- ties may require an obligor to repave roads fix curbs install fire hydrants or construct additional infrastructure common improvements before releasing the obligor homeowners associations may as examples require an obligor to repave nature trails fix steps in common areas or improve a club- house before releasing the obligor from a performance bond the obligees identified in the performance bonds of shi shlp and vistancia included the homeowners associations estate development context a performance bond is a surety bond issued by a surety in favor of an obligee to guarantee satisfactory completion of among other things common improvements with respect to a development constructed by an obligor the developer verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports formed with respect to their developments as well as the municipalities and states in which the developments are situated a performance bond may be accompanied by a bond guaranteeing payment of labor and material_costs incurred in the development these bonds are referred to as labor and material bonds or payment bonds they are surety bonds that supplement a performance bond for labor and material_costs with respect to the conditions in the performance bond the obligor of a labor and material bond may pay an addi- tional premium to post the bond or the premium may be included in the premium price of the associated performance bond the amount premium price and process for exonera- tion of a labor and material bond or payment bond is similar to that used for a performance bond shi shlp and vistancia posted performance bonds labor and material bonds and additional surety bonds for all eight representative developments for trilogy at la quinta shi posted bonds ranging in amount from dollar_figure to dollar_figure with premiums between dollar_figure and dollar_figure the obligees on these bonds were the city of la quinta the county of riverside the california state government and the trilogy at la quinta maintenance association these bonds were exonerated between date and date with one bond for dollar_figure million still out- standing as of the date of the trial in these cases for the parkside at reunion development shlp posted six bonds ranging in amount from dollar_figure to dollar_figure with premiums between dollar_figure and dollar_figure the obligees were commerce city and the county of douglas two bonds are these figures and the ones discussed below are from bond reports pro- vided by petitioners and in evidence as stipulations and or stipulated ex- hibits except in the case of vistancia the factual and documentary record concerning the bonds is spotty the parties included original documents as to some of the bonds but in other cases we rely solely on the bond reports the parties did not provide a bond report for vistancia but they did pro- vide a number of bond documents likewise the bonds noted infra as outstanding were outstanding as of the date of the trial the bond for the benefit of douglas county is confusing to the court as it is presented as used in connection with the parkside at reunion de- velopment but the exhibit 187-p listing references highlands ranch parkside is in adams county whereas highlands ranch is in douglas verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner still outstanding the other four bonds were exonerated between date and date for breakers at pointe marin shlp posted bonds ranging in amounts from dollar_figure to dollar_figure the bond report does not list the premiums_paid but other exhibits reflect a dollar_figure premium per bond for the other earlier breakers at pointe marin surety bonds of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure the obligee on these surety bonds was pointe marin association the develop- ment’s homeowners_association exhibits also show perform- ance bonds ranging from dollar_figure to dollar_figure with premiums ranging from dollar_figure to dollar_figure the obligee of these bonds was also the homeowners_association obligees for the remaining bonds listed on the bond report were novato sanitary dis- trict north marin water district and the city of novato as to costa azul shlp posted five bonds shlp posted a performance bond in the amount of dollar_figure with a pre- mium of dollar_figure the state of california was the obligee on this bond shlp also posted bonds in the amounts of dollar_figure dollar_figure and dollar_figure with premiums of dollar_figure dollar_figure and a premium amount not disclosed by the trial record respectively the fifth bond was for dollar_figure the record again does not reflect the premium but the obligee was the county of orange these bonds were exonerated as early as date and as late as date for azure shlp posted bonds these bonds included a dollar_figure bond with a dollar_figure premium the obligee on this bond was the state of california of the remaining bonds at least two were surety bonds for dollar_figure and dollar_figure issued with the development’s san elijo hills community home- owners association as the obligee the premiums for these bonds were dollar_figure and dollar_figure respectively the remaining bonds ranged in amount from dollar_figure to dollar_figure the exoneration dates on all bonds ranged from date to date with respect to country lane shlp posted only one bond this bond was for dollar_figure the obligee was the state of arizona and the exoneration date was date county with the county of arapahoe and or the city and county of denver in between the explanation may involve utilities such as water or sewage treatment or an error in the exhibit verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports as for sommerset at morgan hill the bond report shows that shlp posted five bonds according to the report these bonds ranged in amount from dollar_figure to dollar_figure the obligee on four of these bonds was the county of riverside and the obligee on the fifth bond was the county of san bernardino the report reflects that three of these bonds were exonerated on date the parties also included an unsigned copy of a surety bond not included in the bond report reflecting a sixth bond for dollar_figure with a premium of dollar_figure and the state of california as the obligee finally for vistancia the parties introduced evidence of three performance bonds these bonds were for dollar_figure dollar_figure and dollar_figure with premiums of dollar_figure dollar_figure and dollar_figure respectively the obligee on the dollar_figure bond was the city of peoria maricopa county arizona the obligee on the other two was the development’s homeowners associa- tion budgeting shi’s shlp’s and vistancia’s operating divisions pre- pared budgets for the direct and indirect_costs relating to the construction of developments they prepared the budgets on a development-wide basis by compiling a budget file referred to as a tract-property investment evaluator file tract-pie file they used this tool to monitor the anticipated and actual development costs and the projected and actual rev- enue from the sale of homes in the development they also updated the development’s tract-pie file on an annual semi- annual or quarterly basis depending on the needs of the par- ticular development the tract-pie data inputs included incurred costs and revenue received with respect to the development actuals job cost reports containing estimated unincurred costs job cost sales and marketing forecasts sales and marketing estimated construction costs per home model direct construc- tract-pie is a commercial software tool used to forecast and monitor the costs and revenue associated with constructing a development the job cost data input is the estimated non-home-specific construc- tion costs including estimated costs for the purchase of land design of the development construction of infrastructure and amenity common improve- ments labor fees and property taxes verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner tion template estimated revenue from the sales of homes sale price revenue and inflation and appreciation assump- tions inflation appreciation respondent does not challenge the accuracy of the construction budgets estimates of revenue from home sales involved projections of the average price of sold homes the sales absorption rate the construction cycle and price appreciation among other variables shi shlp and vistancia came up with their anticipated revenue starting with a projection of the number of houses they intended to build in a development and how many different floor plans they intended to offer the divi- sions estimated using experience and sometimes the help of outside consultants a sale price for each floor_plan the prices per floor_plan were exclusive of any discount or premium for views lot size or other aesthetic draws or draw- backs rather shi shlp and vistancia estimated each pre- mium and discount as a development-wide number then they divided that number by the projected number of units to arrive at an average discount and premium per unit shi shlp and vistancia used the average price per home plus the premium and less the discount to come up with a gross revenue figure and after considering forecasted sales pace added on additional revenue for expected future price increases similarly shi shlp and vistancia generally estimated costs on a development-wide basis although some costs are estimated on a per-unit basis and extrapolated to a develop- ment-wide basis eg their initial pro forma for azure esti- mated a permitting cost of dollar_figure per house but they could roughly estimate costs on an average per-unit basis by dividing the total amount of estimated costs by the estimated number of homes to be sold the land committee report discussed supra included an estimated budget of that development’s revenue and expenses shi shlp and vistancia also summarized esti- the direct construction template consists of the estimated costs on a per-square-foot basis to construct each home model sold in that develop- ment verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports mated costs and revenues on a so-called napkin which included information from the land committee on these reports direct expenses represented the actual bricks and sticks costs of home construction in the development the parties provided land committee reports and napkins for only four of the developments construction of developments shi shlp and vistancia constructed their developments in a sequence of stages consisting of grading land initial construction of amenity and infrastructure common improve- ments construction of homes and construction and finaliza- tion of any remaining common improvements the amount of time it took to grade the land and initially construct the amenities and common infrastructure varied with the size surface and subsurface condition and nature of the develop- ment the grading process was particularly subject_to risk because often soil conditions under the surface differ from what was originally anticipated while shi shlp and vistancia assigned a cost and a time line to the initial construction phase that time and cost would vary with conditions it took approximately three to five months to con- struct a single-family detached home and approximately six to eight months to construct multifamily attached homes for large developments they could perform the construction stages in phases homeowners associations each development had at least one homeowners associa- tion these associations could include homeowners associa- tions condominium associations maintenance associations master associations and community associations the struc- ture activities and obligations of an association were gov- erned by inter alia i the articles of incorporation ii bylaws and iii covenants conditions and restrictions docu- ments with respect to those associations the napkin is so called because it is a quick pro forma estimate as if one were quickly evaluating a project on a napkin verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner pricing of homes shi shlp and vistancia charged a single price for their homes this is the total purchase_price they did not charge separate prices for the home the lot improvements to the lot infrastructure and amenity common improve- ments financing fees property taxes labor and supervision architectural and environmental design bonding or any other costs they could increase the price of a home by charging a lot homesite or elevation premium such a pre- mium was an additional_charge for a home on a lot with pre- ferred qualities or a home with aesthetic architectural or design upgrades to the exterior shi shlp and vistancia could also increase the price of a home for additional options or upgrades to the home all of these charges were included in the total price set forth in the purchase and sale agree- ment marketing shi shlp and vistancia used multiple forms of mar- keting including print magazines newspapers flyers and pamphlets radio television the internet billboards and word of mouth for a prospective buyer visiting a develop- ment their on-site marketing efforts included driving tours guided walking tours of a development’s amenities models of amenities that remain under construction movies and walk- throughs of model homes presented in a community style shi shlp and vistancia started their marketing process well in advance of the opening of the community for example the active adults division developed a preselling process called tsunami this process included focus groups lead-generating mailers and design shows these design shows also known as charrettes and focus groups invited potential consumers to contribute to the design of the community the consumers would before the first home was sold get a sense of ownership in the community often participants in this presale process would be the first buyers once the development was opened for sale after the presale process the community was generally opened for sales at this point shi shlp and vistancia intended to have finished constructing the community center and the model gallery they thereafter continued to advertise verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports using the tools discussed above for example with respect to parkside at reunion they established a web site reunionco com ran newspaper ads and used billboards gen- erally this marketing process was geared towards selling the community and lifestyle not just the homes at vistancia the marketing trail began when consumers first drove into the community vistancia purposefully designed the development so that the consumer to get to the tour center and sales office had to drive past all of the major amenities they designed the grading of the land to make sure the water feature for the 18th hole of the golf course was visible for the entire drive from the gatehouse they also oriented waterfalls and other aesthetics towards the con- sumer to maximize visibility on the drive in essentially prospective purchasers’ views during their initial drive into a community was intended to be a silent sales corridor the sales staff at vistancia greeted the consumers by their names which had been radioed from the gatehouse to the tour center at the tour center the staff showed the con- sumers a short video which emphasized the development’s friendships lifestyle and community the potential buyers then toured the clubhouse and the golf club and all of the various amenities this tour could take between three and five hours customers then returned to the tour center where vistancia’s sales staff explained the benefits of living in the community they began their explanation of the bene- fits at the macro geographical area and the proximity to la quinta and then moved on to the micro level of the vistancia community finally the potential customers entered the model gallery which consisted of several model homes as well as cafes and an amphitheater vistancia showed the homes only at the end because the marketing approach and product encompassed much more than the home and it tried to showcase features and amenities to sell the dream to set up the sale of the home financial data tracking shi shlp and vistancia used tract-pie software to record account for and summarize incurred and budgeted data with respect to each development the information tract-pie kept on file for each development included cashflow receipts and disbursements income statement bal- verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner ance sheet internal_rate_of_return financing data book interest allocations inflation projections total units units closed and projected unit closings for both incurred and budgeted data during the duration of the development the tract-pie software tracked costs by both indirect and direct costs shi shlp and vistancia updated the budgeted costs quarterly with information provided by the divisions the software allowed a breakdown of direct costs into a number of categories the land and acquisitions category rep- resented costs to purchase the development land the profit and participation agreements category represented agree- ments in which the seller of the development land had the opportunity to share in the profits of the development the forward planning category represented costs associated with civil engineering design and architecture for the develop- ment direct construction costs were the costs incurred in the vertical construction of the homes and option deposits and option costs reflected costs incurred with respect to upgrades buyers could select model upgrade costs were costs with respect to the model homes commitment_fees were costs associated with financing activities finally the sales_tax category represented the arizona sales_tax that jurisdiction imposed on the sale of a home the indirect_cost categories included_property tax pay- ments site development land development common area costs for infrastructure and amenities within a development the category for amenities and golf reflected costs for a develop- ment’s golf course s the permits and fees category recorded payments to municipal and state jurisdictions to permit con- structing of the development a property_tax payments cat- egory reflected payments made for tax on property not yet conveyed to third parties either through sale or through transfer to the homeowners associations or municipalities there were also indirect_cost categories for rebates credits indirect construction costs management fees and miscella- neous costs petitioners received rebates and credits from their materials suppliers if they met certain purchase quotas indirect construction costs were costs associated with super- vision cleanup architectural review and other similar activities with respect to construction management fees were fees paid in developments being built as a joint_venture verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports miscellaneous costs consisted of any other indirect_cost not covered by the other categories the tract-pie files allowed shi shlp and vistancia to compare the indirect_costs to the direct costs for example exhibits and testimony show that for the tax_year the indirect_costs of parkside at reunion were approximately or more of the total budgeted costs similar or even larger percentages applied to other developments such as vistancia and trilogy at la quinta where shi shlp or vistancia was responsible for converting raw land into a development rather than purchasing and developing just a portion of another developer’s project where some indirect_costs had already been incurred and were included in land costs to monitor operational performance and income_tax compliance shi shlp and vistancia divided the total incurred direct and indirect_costs by the total budgeted direct and indirect_costs their tax department made relevant adjustments to reflect what it considered to be the require- ments of sec_460 such as capitalization computations and tax interest analyses if the incurred costs were equal to or greater than of the budgeted costs then they reported income for that tax_year from homes that had closed in escrow up to that date if the incurred costs did not exceed then they deferred any income from homes that closed in escrow that year for federal_income_tax purposes during and shlp compared the total number of homes closed in a development to the number projected to be closed by the end of the development shi computed the test by com- paring the development’s total incurred direct and indirect_costs to the development’s total budgeted direct and indirect_costs for the and tax years vistancia did not mathematically determine whether either the test or the final completion and acceptance test had been met the rea- son being that vistancia estimated there were no cir- cumstances under which the test would be satisfied because such a small portion of the homes in the develop- ment had been completed for all tax years after except as just noted shi shlp and vistancia used the tract-pie software and related documentation the development’s compare to verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner incurred direct and indirect_costs to the development’s total budgeted direct and indirect_costs for the purposes of deter- mining whether to report income for federal_income_tax pur- poses under their interpretation of the completed_contract_method of accounting description of the eight representative developments trilogy at la quinta the trilogy at la quinta development was a gated community with security and landscaping features located in riverside county within the city limits of la quinta cali- fornia the trilogy development was constructed in eight phases with big_number total lots and residences situated on approximately acres construction began in or about date the trilogy development included a big_number square-foot clubhouse with a ballroom a center for higher learning a studio for creative arts a cafe a kitchen a catering kitchen a grand living room offices mail offices locker rooms studios an indoor pool an outdoor pool cabanas an indoor running track a fitness center a medita- tion garden and a spa it also had outdoor walking running and bike paths tennis courts and outdoor recreation areas vistancia the vistancia development was in peoria arizona and included three subdivisions vistancia village blackstone and trilogy as originally designed the plan was to include phases situated on approximately big_number acres construc- tion of the vistancia development began in or about date the vistancia development included a 5-mile trail system a restaurant a spa pools a basketball gymnasium a multipurpose building a tennis court parks open spaces for wildlife playgrounds and a country club parkside at reunion the parkside development was in commerce city colo- rado it was a subdivision of a larger development named reunion construction of the reunion development began in or about date and continued through date in four phases with big_number total lots and big_number total residences on approximately acres the reunion development verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports included a big_number square-foot recreation center featuring an indoor gymnasium a fitness center aerobics meeting and locker rooms an outdoor pool with interactive water features a 52-acre central park that includes multiuse athletic fields trails playgrounds picnic facilities and an amphitheater miles of walking running and biking trails acres of lakes acres of parks and acres of open space breakers at pointe marin the breakers at pointe marin development was in novato california it was a subdivision of a larger development called pointe marin the homes in the breakers at pointe marin were constructed in phases with total lots situated on approximately acres beginning in or about date the pointe marin development included walking running and bike paths as well as open spaces for wildlife costa azul the costa azul development was a gated community with security features located in newport beach california this development was a subdivision of a larger development called pacific ridge it consisted of total lots situated on approximately acres the homes in costa azul were con- structed in eight phases beginning in or about date the development included a recreation center tot lots a swimming pool a spa locker rooms a park and walking running and biking trails and paths including open spaces for wildlife azure the azure development was in san marcos california it was a subdivision of a larger development called san elijo hills the homes in the azure development were constructed in four phases beginning in or about date it con- tained total lots situated on approximately acres the azure development included a park a pet run area a skating area a swimming pool and a daycare facility country lane the country lane development was in gilbert arizona it was a subdivision of a development called neely commons the homes in the country lane development were con- verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner structed in a single phase with total lots situated on approximately acres beginning in or about date the country lane development included a park landscaped pedestrian areas a soccer field a tot lot ramadas and a half-court basketball facility sommerset at morgan hill the sommerset at morgan hill development was in temecula california it was a subdivision of a larger development called morgan hill the homes the sommerset at morgan hill development were constructed beginning in or about date in seven phases with total lots situated on approximately acres the develop- ment included a community center a clubhouse tennis courts swimming pools spas a tot lot and walking running and biking paths in documentation purchase and sale agreement shi shlp and vistancia entered into sales contracts with prospective homebuyers the purchase and sale agree- ment identified the buyer and the seller it provided that the buyer agreed to purchase the property and the seller agreed to sell the property when the buyer and the seller entered into a contract for the purchase of a home the buyer had to remit an earnest money deposit once the contract had been executed the parties were obligated to perform before the buyer and seller could close escrow on a home shi shlp and vistancia were required to either construct all common improvement areas for the development or phase or post a bond as discussed supra therefore in some instances the buyers were required to pay the full contract_price before all of the common improvements and amenities promised for that development were completed before escrow could close shi shlp and vistancia had to obtain a certificate of occupancy from the local_government having jurisdiction over the home once the funds and the closing documents were in escrow and in proper order and duly executed the deed transferring the property to the buyer was recorded an average of four to six months passed between the time the buyer and the seller entered into the verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports contract for the purchase of a home and the time when escrow closed at closing shi shlp and vistancia had expended all costs required to construct the dwelling_unit and the improvements to the lot on which it sat for the two representative developments in arizona country lane and vistancia the purchase contracts and the closing and escrow instructions included a statement dis- closing the purchaser’s right to receive and read a copy of the development’s public report before signing the purchase agreement the documents also included an initialed and signed acknowledgment by the purchaser s of the receipt of a copy of the development’s public report and of the oppor- tunity to read it the purchaser s also signed a receipt docu- menting that he she acknowledged the public report identi- fied by a registration number and a date and the informa- tion contained therein which constituted a part of the pur- chase contract and closing and escrow instruction docu- mentation for the five representative developments in california trilogy at la quinta breakers at pointe marin costa azul azure and sommerset at morgan hill the purchase con- tracts and the closing and escrow instructions included cali- fornia dre form re614e receipt for public report or california permit as evidence of the purchasers’ receipt of the public report this document stated the laws and regulations of the real_estate commissioner require that you as a prospective purchaser be afforded an opportunity to read the public report for this subdivision before you make any written offer to purchase a subdivision interest or before any money or other consideration toward purchase of a subdivision interest is accepted from you the document further admonished prospective purchasers do not sign this receipt until you have received a copy of the public report and have read it the document further required the signa- ture s of the purchaser s confirming that he she had read the public report identified by registration number and date_of_issuance verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner public reports the purpose of a public report is to disclose to a home- buyer the rights and obligations imposed on or granted to the homebuyer as well as the seller with respect to a certain development arizona in arizona the public report stated that the department of real_estate requires the developer to provide each purchaser with a copy of the public report and to obtain a signed receipt it noted that the purchase contract is rescindable by the purchaser if the developer fails to obtain a public report before offering the subdivided lots for sale or if the developer fails to provide the purchaser with a copy of the report the public report also noted the designation of the portions of the development that are common areas specifically stating for one of the developments that the portions that are common areas are to be conveyed to the county lane community association in each case for the use and enjoyment of such association as more fully set forth in the declaration of covenants conditions and restrictions applicable to such association the public reports for the two arizona developments also cited the locations of the development maps which identified the developments’ common areas and improvements the reports indicated the dates the developer anticipated comple- tion of the common area improvements and facilities as well as providing assurances that the common improvements would be completed specifically for example the country lane development reports stated escrows will not close until the town of gilbert has issued its occupancy clearance and all subdivision improvements have been completed a bond has been secured to assure the completion of the land- scaping in the common area tracts a bond for the completion of the additional landscaped pedestrian areas has been secured as assurance of their completion california the public reports for the five developments in california stated that a purchaser s must acknowledge by signature verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports that he she has received and read the public report for the development the public reports stated under a section titled interest to be conveyed that each purchaser would receive fee title to a lot membership in the home- owners association and rights to use the common areas the public reports also provided the developers’ estimate of when common areas and improvements would be completed and stated that escrows would not close until either the common areas and facilities had been completed or bonds had been posted however four of the five reports also stated that there was no assurance the project would be completed or developed as proposed therefore while the public reports warned the purchasers that there was no assurance that the project would be completed or developed as proposed the phase of the development that the public report discussed was assured shi shlp and vistancia had to complete or post bonds ensuring completion of common improvements the public reports for the five california developments included a provision that before closing escrow the developer was required to provide the purchaser with copies of the homeowners_association articles of incorporation including bylaws and covenants conditions and restrictions and that those documents should be read and included numerous provisions that substantially affected the purchasers’ rights covenants conditions and restrictions the developments were governed by a declaration of cov- enants conditions and restrictions cc rs the cc rs were reviewed and approved by the state’s department of real_estate and local_government agencies where that development was located and in california and colorado were recorded shi shlp and vistancia provided each purchaser at or before execution of a purchase agreement with a copy of the declaration of cc rs in connection with the sales of homes in that development these cc rs provided rights and restrictions with respect to the use and enjoyment of the pur- chased property cc rs applied to the purchaser of property california and colorado require a developer to file the cc rs with the clerk and recorder’s office of the county in which the development was located verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner within the development and to all future_interest holders of property in the development the cc rs included a legal description of the land subject_to the cc rs including both residential lots and common areas and all of the property within the eight representative developments was held or conveyed subject_to the terms of their respective cc rs the purchasers of each home affirmed receipt of a copy of the cc rs by signing acknowledgments in the purchase and sale agreement or other related documents the cc rs provided the authority for the homeowners_association to administer the cc rs and manage the development including the authority to assess members and to own and maintain common improvements under the cc rs each homeowner in the development automatically became a member of the development’s homeowners associa- tion and remained a member until he she no longer held an ownership_interest the cc rs also authorized the respec- tive homeowners associations to enforce collection action including filing a lien and the commencement of a foreclosure action against any member that failed to satisfy an assess- ment both the homeowners associations and their individual members could enforce the cc rs for seven of the eight representative developments the cc rs required shi shlp and vistancia to transfer title to the common improvements to the developments’ respective homeowners associations for parkside at reunion the common improvements were not conveyed to the homeowners_association rather the purchasers obtained a tenancy_in_common interest with all other development owners in these common improvements the cc rs specified this ownership_interest maps and plats the public reports referred to the tract maps on file with the local_government these tract maps represented the final design for the planned development generally shi shlp and vistancia prepared tentative versions of these maps first the tentative map dictated grading lots streets parks easements and other similar features often the local_government required some modifications and also attached conditions and requirements before it would accept a tract map verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports approval of a final tract map often resulted in additional conditions such as requiring the developer to pay for grading curbs gutters sidewalk paving streets and utili- ties which met that jurisdiction’s standards the local governments did not just restrict conditions to the areas within the developments themselves they could also condi- tion the approval upon widening arterial roads at the bound- aries of the developments the building of schools or installing offsite traffic lights shi shlp and vistancia could negotiate with respect to the scope standards and nature of the conditions to some degree but the govern- mental authority retained the ultimate approval control_over the maps during the entitlement process shi shlp and vistancia often employed consultants the governments also sometimes employed consultants in this process and on occa- sion shi shlp and vistancia would cover the cost of these government consultants shi shlp and vistancia would also enter into agree- ments with the local governmental agencies shi shlp and vistancia had two options they could build everything required by the map or alternatively they could enter into a subdivision improvement agreement with the governmental authority these agreements required them to post bonds for improvements not yet built if all of these steps were satis- factorily completed then the governmental authority was obligated to record the map i burden_of_proof opinion is generally the commissioner’s determination of a tax- payer’s liability for an income_tax deficiency is presumed cor- rect and the taxpayer bears the burden of proving that the determination improper see rule a 290_us_111 but if a taxpayer’s method_of_accounting does not clearly reflect income sec_446 allows the commissioner to change the taxpayer’s method_of_accounting to one that does clearly reflect income the commissioner is granted broad discretion in determining whether an accounting_method clearly reflects income and that determination is entitled to more than the usual presumption of correctness commissioner v hansen verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner u s 83_tc_912 the question of whether a particular accounting_method clearly reflects income is a factual ques- tion 37_tc_1063 to prevail the taxpayer must establish that the commis- sioner abused his discretion in changing the method_of_accounting 91_tc_1101 aff ’d 882_f2d_820 3d cir but the commis- sioner may not change a taxpayer’s method_of_accounting from an incorrect method to another incorrect method id nor may the commissioner change a taxpayer’s method_of_accounting w here a taxpayer’s method_of_accounting is clearly an acceptable method and clearly reflects income id on brief petitioners renewed pretrial motions to shift the burden_of_proof to respondent petitioners contend that respondent’s determinations are excessive and arbitrary and thus justify the burden shift see 250_f3d_696 9th cir aff ’g in part vacating in part and remanding tcmemo_1997_461 specifically petitioners allege citing golden state litho v commissioner tcmemo_1998_184 that respondent has not identified the correct method_of_accounting on which he seeks to place shi shlp and vistancia we disagree respondent is seeking to place shi shlp and vistancia on his interpretation of the completed_contract_method dis- cussed in more detail below thus the burden_of_proof does not shift in these cases ii legal framework a long-term_contracts generally sec_460 governs how taxpayers report income from long-term_contracts it generally provides that taxpayers who receive income from long-term_contracts must account for that income through the percentage_of_completion_method sec_460 this method essentially requires a taxpayer to recognize income and expenses throughout the duration of a contract sec_460 115_tc_1 but by an amendment the statute excepts inter alia home construction contracts sec_460 a as amended by the technical and mis- verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports cellaneous revenue act of pub_l_no sec_5041 sec_102 stat pincite sec_460 defines a long-term_contract as any con- tract for the manufacture building installation or construc- tion of property if such contract is not completed within the taxable_year in which such contract is entered into the statute does not define completion which is to be determined on a contract-by-contract basis sec_1_460-1 income_tax regs but the regulations provide that a contract is com- pleted when it first meets one of two tests sec_1 c i income_tax regs these tests are commonly known as the use and completion test and the final completion and acceptance test under the first test the contract is completed upon u se of the subject matter of the contract by the customer for its intended purpose other than for testing and at least per- cent of the total allocable contract costs attributable to the subject matter have been incurred by the taxpayer sec_1_460-1 income_tax regs under the second test the contract is completed upon f inal completion and accept- ance of the subject matter of the contract sec_1 c i b income_tax regs as for this latter test to determine whether final completion and acceptance of the subject matter of a contract have occurred a taxpayer must consider all relevant facts and circumstances sec_1 c iv income_tax regs a further wrinkle to determining when a taxpayer com- pletes a contract is the role of secondary items taxpayers are to apply the tests to determine when a contract is com- pleted under the completed_contract_method without regard to whether one or more secondary items have been used or finally completed and accepted sec_1_460-1 income_tax regs in applying the completion test taxpayers must separate the portion of the gross contract_price and the allocable contract costs attributable to the incomplete sec- ondary item s from the completed contract id b home construction contracts a taxpayer may account for income from home construction contracts under the completed_contract_method sec_460 that is because sec_460 provides that the percentage verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner of completion method will not apply to any home construc- tion contract a home_construction_contract is any construction_contract if percent of the estimated total contract costs as of the close of the taxable_year in which the contract was entered into are reasonably expected to be attributable to activities referred to in paragraph with respect to- i dwelling units contained in buildings containing or fewer dwelling units and ii improvements to real_property directly related to such dwelling units and located on the site of such dwelling units sec_460 the activities referred to in paragraph are building construction reconstruction or rehabilitation of or the installation of any integral component to or improvements of real_property sec_460 as the statute is written and depending on the meaning of the word site taxpayers such as shi shlp and vistancia can have trouble meeting the requirement of sec_460 this occurs because a significant portion of the contract costs may be attributable to items not located on the site of such dwelling units such as development infra- structure the regulations however instruct a taxpayer to include in the cost of the dwelling units their allocable share of the cost that the taxpayer reasonably expects to incur for any common improvements eg sewers roads clubhouses that benefit the dwelling units and that the tax- payer is contractually obligated or required_by_law to con- struct within the tract or tracts of land that contain the dwelling units sec_1_460-3 income_tax regs thus at least for the purpose of determining whether the contract qualifies as a home_construction_contract under sec_460 the taxpayer includes for the test costs attributable to common improvements in the manner dic- tated by the regulations petitioners and respondent dis- agree however as to whether this regulation affects the tests in sec_1_460-1 and b income_tax regs sec_460 also contains an exception for certain other construction contracts provided that the taxpayer meets a gross_receipts_test and antici- pates the contract will be completed within two years of contract com- mencement sec_460 this section also gives a more generous per- centage of completion method_of_accounting for residential construction contracts which are not home construction contracts sec_460 verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports that determine when the taxpayer completes the contract for the purposes of deciding whether it is a long-term_contract iii analysis the completed we must decide whether shi shlp and vistancia prop- erly reported their income from the sales of homes in their developments using contract method respondent contends that only the contracts that closed in tax years different from the taxable years they were entered into qualify as long-term_contracts under respondent’s interpretation of the completed_contract_method shi shlp and vistancia must report income from these long-term con- tracts for the years in which the contracts closed in escrow respondent takes this position because in his view the sub- ject matter of the contract is the home and the lot upon which it sits consequently each contract is completed within the meaning of sec_460 in the year in which escrow closes that year is when respondent contends final completion and acceptance occurs for the other contracts respondent would require shi shlp and vistancia to account for the income under their normal method_of_accounting petitioners are of the opinion that the subject matter of the contracts is broader and encompasses the entire development or in some instances of larger developments the develop- ment phase of which the home is a part in support peti- tioners contend that a contract comprises all documents pro- vided to the buyer any documents expressly referenced therein or incorporated therein by law and easements restrictions and other documents recorded as encumbrances on a home purchaser’s title petitioners assert that these documents collectively set forth the rights and obligations of the buyer and seller therefore they contend that other it has been years since sec_460 and a was enacted by the technical_and_miscellaneous_revenue_act_of_1988 pub_l_no sec_5041 sec_102 stat pincite and apparently development builders such as shi shlp and vistancia may have used this method since the earliest tax_year at issue in these cases is that delay in enforce- ment is immaterial to our consideration as the commissioner is not bound by his failure to enforce the law in an earlier year united_states v woods u s ll ll 134_sct_557 n 60_tc_368 aff ’d 519_f2d_1280 10th cir verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner than secondary items if any the final completion and accept- ance does not occur until as to the phase or the develop- ment the final road is paved and the final bond is released under their interpretation the use and completion test is met first when shi shlp and vistancia incur of the phase’s or development’s costs petitioners contend that because the test for a home_construction_contract includes the allocable share of the costs of common improve- ments the test also must include these costs respondent also urges an alternative theory according to this theory if we hold that the subject matter of the con- tracts is broader than the house and the lot we must apply the completion test without regard to the costs attrib- utable to common improvements because they are secondary items petitioners however contend that these common improvements are part of the primary subject matter of the contract not secondary items and that they may include such allocable_costs in applying the test the initial question is what documents are part of the con- tracts under respondent’s interpretation the subject matter of the contracts is the lot and the house which the buyer s purchase to support this contention respondent points to the purchase and sale agreement as being the sole contract document he urges us to find that state law and the wording of the contract necessarily restrict the contract to only this document petitioners however contend that the scope of the contracts exceeds the mere bricks and sticks and encompasses the development as a whole in this vein petitioners assert that for the purposes of sec_460 the contract consists of the purchase and sale agreements as well as all documents referenced or incorporated therein this would encompass public reports cc rs publicly recorded plats and maps public resolutions or conditions of approval and homeowners_association documents a what constitutes the contract integration clauses respondent claims that because each of the respective pur- chase and sale agreements contains an integration clause the purchase and sale agreements constitute the entire con- tract each purchase and sale agreement states that the verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports agreement is the sole and entire agreement between the buyer and the seller courts have given integration clauses significant weight when interpreting contracts see eg 103_f3d_1281 7th cir california caselaw explains that ‘ t he crucial issue in determining whether there has been an integration is whether the parties intended their writing to serve as the exclusive embodiment of their agreement ’ grey v am mgmt servs cal rptr 3d ct app quoting masterson v sine cal rptr an arizona court explained a completely integrated contract is a contract adopted by the parties as a complete and exclusive statement of the terms of the contract anderson v preferred_stock food mkts inc p 2d ariz ct app while we agree with respondent that the purchase and sale agreements do contain integration clauses we do not conclude that the purchase and sale agreement alone serves as the exclusive embodiment of the entire agreement between the parties buyers of homes from shi shlp and vistancia are consciously purchasing more than the bricks and sticks of the home the purchase and sale agreement specifically includes a checklist ensuring that the purchaser receives the related documents for the two representative developments in arizona country lane and vistancia the purchase contracts and the closing and escrow instructions include a statement dis- closing the purchaser’s right to receive and read a copy of the development’s public report before signing the purchase agreement included is an attached acknowledgment sig- nified by the purchaser’s initials and signature of the receipt and opportunity to read a copy of the development’s public report for the five representative developments in california the purchase contracts and the closing and escrow instructions include california dre form re614e as evidence of the pur- chaser’s receipt of the public report the document also con- tains the signature of the purchaser confirming that he she has read the public report identified by registration number and date_of_issuance at trial petitioners emphasized that it is not just the house but the lifestyle that shi shlp and vistancia advertise verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner and sell to their purchasers for the representative develop- ments shi shlp and vistancia budgeted and incurred significant indirect_costs when compared to the direct costs of building the homes purchasers of homes in their develop- ments were conscious of the elaborate amenities and would have understood that the price they paid for a home included the amenities of the development if a purchaser did not want to live in one of the planned developments with its accompanying amenities it is likely he or she could have paid much less for an otherwise comparable dwelling outside of a development and with no seller-provided amenities further evidence that shi shlp and vistancia were obli- gated to their lot purchasers for much more than the pur- chase and sale agreement sans amenities is the hefty performance bonds that were required by state and munic- ipal law in order to secure their performance with respect to the completion of the common improvements in each develop- ment in order for the performance bonds to be exonerated the obligees had to approve the completion of the amenity subject matter homeowners associations for each of the rep- resentative developments as well as the municipalities and states in which the developments were situated were identi- fied as obligees in the performance bonds purchasers auto- matically became members in the homeowners associations and thus each purchaser had certain rights as to enforce- ment of the bonds vis-a-vis the homeowners_association shi shlp and vistancia were also required by state law in california and arizona to provide a purchaser with a copy of the public report which discloses to the homebuyer the obligations imposed on the homebuyer as well as shi shlp and vistancia with respect to the development shi shlp and vistancia were required to obtain a signed acknowledg- ment from the purchaser that he or she had received the public report and in arizona the public report states that the purchase contract is rescindable if the developer fails to pro- vide the purchaser with a copy of the report the public indirect_costs in for example parkside at reunion could amount to over one-fourth of the total development costs other raw land develop- ments such as trilogy at la quinta and vistancia had similarly large in- direct costs to believe that the consumer homebuyers did not view the fruits of these expenditures as an integral aspect of their home purchase decision strains credibility verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports reports for the two arizona developments also cite the loca- tions of the development maps which identify the develop- ments’ common areas and improvements the reports indicate the dates the developer anticipates completion of the common area improvements and facilities as well as pro- viding assurances that the common improvements will be completed the public reports for the five developments in california state that each purchaser will receive fee title to a lot mem- bership in the homeowners_association and right to use of the common areas each report also provides the developer’s estimate of when common areas and improvements will be complete and states that either escrows will not close until completion of the common areas and facilities or bonds have been posted evidence of the home purchasers’ extra-purchase and sale agreement obligations are found in the cc rs shi shlp and vistancia provided all purchasers with copies of the dec- laration of cc rs for the developments in connection with the sales of homes in their developments which provided the rights and restrictions with respect to the property pur- chased they provided the purchasers with copies of the cc rs at or before the time of execution of the purchase and sale agreements and the purchasers affirmed receipt of the cc rs by signing acknowledgments in the purchase and sale agreements or other related documents we disagree with respondent’s conclusion that the integra- tion clause of the purchase and sale agreements necessarily excludes these documents rather we agree with petitioners that in construing the contracts under sec_460 these documents should be and in fact are incorporated into the construction purchase and sale contracts not only are these documents exchanged or acknowledged during the signing by the parties but the purchase and sale agreements reference these documents we concur with respondent that mere reference to another document does not mandate incorporation of that document into the contract see eg united cal bank v prudential ins co of am p 2d ariz ct app yet the arizona court_of_appeals subsequently stated that substantially contemporaneous instruments will be read together to determine the nature of the transaction between verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner the parties pearll v williams p 2d ariz ct app while no specific wording is required to incor- porate another document the incorporating reference must be clear and unequivocal and must be called to the attention of the other party he must consent thereto and the terms of the incorporated document must be known or easily avail- able to the contracting parties united cal bank p 2d pincite here the homebuyers acknowledge that they have received and read the public reports as well as the cc rs not only is the reference called to the purchasers’ attention but they consent and the document is provided to them by shi shlp or vistancia we believe therefore that the pur- chase and sale agreements incorporate the other referenced documents such as the public reports the cc rs the home- owners association documents and even the publicly recorded maps and conditions of approval reference see avery v california courts have rules similar to arizona’s regarding incorporation by integrated healthcare holdings inc cal rptr 3d ct app ‘for the terms of another document to be incor- porated into the document executed by the parties the ref- erence must be clear and unequivocal the reference must be called to the attention of the other party and he must con- sent thereto and the terms of the incorporated document must be known or easily available to the contracting par- ties ’ quoting wolschlager v fid nat’l tit ins co cal rptr 3d ct app thus we believe simi- larly that the contracts for sale of homes in california incor- porated the referenced documents in colorado a public report is not required but home- buyers still acknowledged receipt of homeowners_association documents which included maps and legal descriptions of the development contiguous area reports which included maps and a list of easements and colorado courts take a view similar to those of california and arizona on incorpora- tion by reference see taubman cherry creek shopping ctr llc v neiman-marcus grp inc p 3d colo app pursuant to general contract law for an incor- poration by reference to be effective ‘it must be clear that the parties to the agreement had knowledge of and assented to the incorporated terms ’ quoting samuel williston richard a lord contracts sec_30 pincite 4th ed verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports we think it clear that the purchase and sale agree- ments in colorado also incorporated the referenced docu- ments respondent however also cites treo kettner home- owners ass’n v superior court cal rptr 3d ct app as standing for the proposition that cc rs cannot be considered contracts but treo held only that the developer-written requirement in an association’s cc r’s that all disputes between owners and the developer and dis- putes between the association and the developer be decided by a general judicial reference is not a written contract because it violated a constitutional right to a jury trial id pincite further respondent failed to fully consider the impact of pinnacle museum tower ass’n v pinnacle mkt dev us llc p 3d cal the california supreme court in pinnacle determined that cc rs referenced in purchase and sale agreements were binding on the individual purchasers as well as the home- owners association id pincite the court distinguished treo as voiding the jury trial waiver in those cc rs as unconsti- tutional whereas pinnacle involved an agreement to arbitrate which is favored by public policy id pincite respondent also ignores the multitude of cases in which california courts have characterized cc rs as contracts including those between the developer and the homeowners_association see eg villa milano homeowners ass’n v il davorge cal rptr 2d ct app construing cc rs to the extent that the purchasers had constructive notice as a contract between the parties and citing cases where cc rs have been construed as contracts arizona courts have held that cc rs are contracts ‘between the sub- division’s property owners as a whole and the individual lot owners ’ hor- ton v mitchell p 3d ariz ct app quoting ariz bilt- more estates ass’n v tezak p 2d ariz ct app respondent cites horton for the proposition that a cc r is not a contract between a homebuilder and a buyer but we are not aware of any caselaw in arizona or colorado that would prevent an owner or a homeowners as- sociation from bringing suit against a developer for violating cc rs in colorado this may be because colorado statutes specifically grant home- owners associations standing to bring construction defect claims on behalf of individual owners for units and common areas even if the cc rs do not authorize such a suit see heritage village owners ass’n inc v golden heritage investors ltd p 3d colo app citing the verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner shi shlp and vistancia and the buyers of their homes understood and believed that the parties had contracted for the entire lifestyle of the development and its amenities the purchase and sale agreement is not the exclusive embodi- ment of that understanding consequently the integration clauses do not limit the entire contract to the naked purchase and sale agreement state laws governing real_property sales respondent further contends that state laws regarding real_property sales support his position that the contract sub- ject matter consists only of the house the lot and improve- ments to that lot for instance the california civil code pro- vides a real_property sales contract may not be transferred by the fee owner of the real_property unless accompanied by a transfer of the real_property which is the subject of the con- tract and real_property may not be transferred by the fee owner thereof unless accompanied by an assignment of the contract cal civ code sec west and a real_property sales contract is an agreement in which one party agrees to convey title to real_property to another party upon the satisfaction of specified conditions set forth in the contract id sec a west supp colorado courts have called the real_estate the subject matter of real_estate contracts and have noted that when the contract is signed equitable_title immediately transfers to the purchaser although naked legal_title remains with the seller dwyer v dist court sixth judicial dist p 2d colo and arizona statutes define a real_estate sales contract as an agreement in which one party agrees to convey title to real_estate to another party upon the satisfaction of specified conditions set forth in the contract ariz rev stat sec west thus according to respondent in arizona colorado and california the subject of a real_estate contract is the real_estate being transferred but in california the legislature has also defined real_property to include t hat which is incidental or appurtenant to land cal civ code sec west the colorado colorado common interest ownership act colo rev stat secs et seq verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports and the arizona legislature defines real_estate to include other improvements and interests that by custom usage or law pass with a conveyance of land though not described in the contract of sale or instrument of conveyance colo rev stat sec legislature also includes within the definition of real_estate interests which by custom usage or law pass with a conveyance of land though not described in the contract of sale or instrument of conveyance ariz rev stat ann sec west we therefore firmly reject respondent’s contention that state law definitions of real_estate contracts foreclose us from including the above-referenced documents as an integral part of the home purchase contracts respondent also advances the statutes of repose from the three states as supporting his position that the contracts were completed at the close of escrow these state statutes essentially place a time limit on a homebuyer’s right to raise claims against builders or developers in arizona the statute of repose begins upon substantial completion of the improve- ment to real_property id sec a west colorado and california statutes contain similar language cal civ proc code sec_337 a g west colo rev stat sec a the california statute defines substantial completion to mean the first occurrence of the date of final inspection by the applicable public agency the date of recordation of a valid notice of completion the date of use or occupation of the improve- ment one year after termination or cessation of work on the improvement cal civ proc code sec_337 g the arizona statute defines the term substantial completion as the date the owner or occupant first uses the improvement the improvement is first available for use after completion or upon final inspection if required ariz rev stat ann sec e west the colorado statute is silent as to the meaning of substantial completion but colorado courts have indicated it means at least the issuance of a certificate of occupancy shaw constr llc v united builder servs inc p 3d colo app we conclude that respondent’s emphasis on the statutes of repose is misplaced these statutes determine the time from the date of completion of an improvement which is afforded to the purchaser to bring suit for construction defects in verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner effect they operate like a statute of limitation so in the case of homes the statutes would necessarily run for example from the issuance of a certificate of habitability if that is the earliest triggering event but a certificate of occu- pancy for a particular home would have at most a limited impact on a homeowners association’s hypothetical cause of action against shi shlp or vistancia for a defect in an amenity they had constructed respondent also contends that shi shlp and vistancia should not be allowed to hold their homes out as complete for the purposes of obtaining certificates of occupancy under state law while simultaneously representing to the federal government that the sales are not complete respondent’s contention lacks merit the subject matter of the contract is not limited to the house and the lot and respondent is com- paring two different things we concur with petitioners that respondent’s interpreta- tions of the relevant state legal definitions of real_estate and the statutes of repose are too narrow when viewed in proper context the state laws do not necessarily restrict the subject matter of a real_estate contract to just a house and the lot upon which it sits respondent’s analysis is simplistic and short sighted it does not acknowledge the complex relation- ships created by the purchase and sales agreement espe- cially shi’s shlp’s and vistancia’s obligations that con- tinue long after the first home is built b subject matter of the contracts that because we determine for the purposes of ascertaining the proper use of the completed_contract_method of accounting as applied to residential home construction supra the contract consisted of more than the purchase and sale agreement we must now address the subject matter of the contract see sec_1_460-1 income_tax regs in respondent’s view the subject matter of the contract consists solely of the house the lot and improvements to the lot under this view shi shlp and vistancia complete their contracts when escrow closes because at that point the final completion and acceptance test is met see sec_1 c b income_tax regs in contrast petitioners assert that the subject matter of the contract encompasses the development in its entirety under this view shi shlp verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports and vistancia complete their contracts for the purposes of sec_460 when they incur of the allocable_costs attrib- utable to the subject matter of the contract which is the development as a whole and the homebuyers use the subject matter see sec_1_460-1 income_tax regs peti- tioners contend that the final completion and acceptance test is met only when the last road is paved and the final bond is released the regulations accompanying sec_460 explicitly acknowledge that the subject matter of a home_construction_contract extends beyond the construction of a home see sec_1_460-3 income_tax regs when determining whether a contract qualifies as a home_construction_contract the taxpayer takes into account the total costs of dwelling units improvements to the related real_property at the site of the dwelling_unit and the allocable share of the cost that the taxpayer reasonably expects to incur for any common improvements id respondent contends that this inclusion is solely for the purposes of determining whether the taxpayer meets the test which determines whether the contract in question is a home_construction_contract under this theory a taxpayer computes the completion test for which the taxpayer uses as a part of the denominator only total allocable con- tract costs attributable to the subject matter sec_1 c i a income_tax regs without regard to costs allo- cable to common improvements but as petitioners point out the regulations also state that in determining when a con- tract is begun and completed a taxpayer must consider all relevant allocable contract costs incurred and activities per- formed by itself by related parties on its behalf and by the customer that are incident to or necessary for the long-term_contract sec_1_460-1 income_tax regs according to this interpretation because the sale price on a home_construction_contract includes an allocable share of the cost of common improvements sec_1_460-3 income_tax regs then the total allocable contract costs must also include the allocable share of common improvement costs given the divergent positions the parties ask the court to interpret this aspect of the regulations implicit in the parties’ positions is that the regulation is valid and en- verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner to address as an initial matter we must ask what deference if any we should give to respondent’s interpretation of the regula- tions neither party appears issue respondent appears to believe that no such inquiry is nec- essary because the regulation is clear on its face while he concedes that t he regulations do not define the phrase ‘subject matter of the contract’ he also contends that we should give those words their ordinary contemporary meaning implying that no ambiguity in the regulation exists this petitioners also do not address or raise the issue of whether and to what extent we should defer to respondent’s interpretation of the regulations but petitioners’ briefs are replete with references to respondent’s litigating position presumably a reference to precedent in which we have declined to give deference to litigating positions see eg 132_tc_368 citing 108_tc_107 see also 138_tc_213 n holmes j concurring 133_tc_24 cohen j concur- ring supplemented by tcmemo_2010_106 petitioners use the term litigating position presumably in an attempt to distinguish the current set of facts from that of 519_us_452 in which the supreme court deferred to an agency’s interpretation of its own regulations expressed in an amicus brief requested by the court generally courts do not have to defer to such liti- gating positions that are unsupported by regulations rulings or administrative practice 488_us_204 respondent does not claim that his titled to deference under 467_us_837 these positions are understandable in the light of administrative law governing deference to regulations 562_us_44 and the con- gressional directive to the secretary to promulgate regulations concerning accounting for long-term_contracts sec_460 see 141_tc_298 but cf united_states v home concrete supply llc u s ll 132_sct_1836 likewise as to administrative_procedure_act requirements see 681_f3d_1313 fed cir 650_f3d_717 d c cir and 633_f3d_347 5th cir verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports position in these cases constitutes fair and considered judg- ment on the issue rather than a post hoc rationalization for past agency action 638_f3d_24 1st cir citing 562_us_195 thus respondent does not argue his position is entitled to any special deference and we accord it none in matters of regulatory construction the rules of statutory construction apply 138_tc_18 the starting point for interpreting a statute or a regulation is its plain and ordinary meaning unless such an interpretation would produce absurd or unreasonable results 110_tc_375 undefined words take their ordi- nary contemporary common meaning 139_tc_255 subject matter is not defined by the regulations or the statute according to respondent the plain meaning of sub- ject matter of the contract means only the house the lot and improvements on that lot petitioners however contend that the term subject matter of the contract must be viewed in the light of the regulatory definition of a home_construction_contract we disagree with the basic premise of respondent’s conten- tion subject matter of the contract does not in our view have the plain meaning he contends as we concluded above shi’s shlp’s and vistancia’s contracts each encompass more than just the house the lot and the improvements to the lot if we were to ascribe a plain meaning to the term then the subject matter of the contracts would include the common improvements further supporting the view that the regulation is not as narrow as respondent contends is the context of the regu- latory scheme generally in construing the regulation we do not just look at the words or phrases in isolation but rather we read these words and phrases in their context and with a view to their place in the overall statutory scheme fda v brown williamson tobacco corp 529_us_120 thus we look at the contract completion tests in sec_1_460-1 income_tax regs in the context of the entire sec_460 regulatory scheme including section verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner income_tax regs concerning long-term construc- tion contracts and of course the statute itself sec_1_460-1 income_tax regs states that the contract is completed upon u se of the subject matter of the contract by the customer for its intended purpose other than for testing and at least percent of the total allocable contract costs attributable to the subject matter have been incurred by the taxpayer the final completion and accept- the little legislative_history that exists supports our conclusions be- fore taxpayers could account for long-term_contracts under what is known as the completed_contract_method or the percentage_of_completion_method see sec_446 until then sec_451 as amended and sec_1 a income_tax regs in congress began to cut back on the completed_contract_method allowing only of revenue to be deferred under this method tax re- form act of pub_l_no sec_804 stat pincite in this percentage was reduced to omnibus budget reconciliation act of pub_l_no sec stat pincite in congress further scaled back the amount of income that could be de- ferred under the completed_contract_method tamra sec_5041 by long-term_contracts had to be reported under the percentage_of_completion_method omnibus budget reconciliation act of pub_l_no sec_7621 sec_103 stat pincite congress added the exception for home construction contracts from the percentage_of_completion_method_of_accounting as an intended relief meas- ure in as part of tamra senator dennis deconcini and representa- tive richard t schulze each proposed identical amendments to the respec- tive senate and house versions of the bill s 100th cong text pincite cong rec date h_r 100th cong both legislators were concerned with the potential recognition of in- come not yet received by the homebuilders and matching costs with reve- nues cong rec date sen deconcini date sen deconcini cong rec date rep schulze they were also reacting to an advance release of an irs pronouncement that would apply the percentage_of_completion_method_of_accounting to contracts for the construction and sale of a home see also notice_88_66 1988_1_cb_522 their proposed amendments were narrower than what ultimately emerged from conference they called for an exemption for residential_real_property contracts that were estimated to be completed within_12_months of being entered into s h_r senator deconcini believed this 12-month rule would prohibit deferral for builders of custom homes cong rec the conference_report is silent as to the rationale for the home_construction_contract exception as it exists now but what ultimately emerged was broader than the earlier proposed 12-month rule what mat- ters is the law as written 559_us_393 verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports ance test states simply final completion and acceptance of the subject matter of the contract sec_1_460-1 income_tax regs but to determine whether final comple- tion and acceptance of the subject matter of a contract have occurred a taxpayer must consider all relevant facts and cir- cumstances sec_1_460-1 income_tax regs in one test the taxpayer looks to allocable_costs attributable to the subject matter of the contract in the other test all rel- evant facts and circumstances inform the subject matter of the contract it is clear that in the context of the language surrounding the phrase subject matter of the contract the definition is necessarily broader than that advocated by respondent the context of the phrase in relation to the rest of the regulatory scheme also indicates a broader interpretation as stated earlier sec_460 defines home construction con- tract for the purposes of a specific subsection sec_460 and as mentioned the regulations expand this definition to allow taxpayers to include the allocable share of the cost that the taxpayer reasonably expects to incur for any common improvement sec_1_460-3 income_tax regs while the definition of home construction con- tract in the statute and the regulations does not necessarily mean that this definition carries over to the use of the term contract in the rest of the statute and the regulations it is at a minimum instructive in addition the regulations instruct taxpayers to consider all relevant allocable contract costs that are incident to or necessary for the long-term_contract sec_1_460-1 income_tax regs in determining the contract commence- ment and completion dates and allocable contract costs is a defined term sec_1_460-1 income_tax regs for the purposes of home construction contracts such costs include the cost of any activity that is incident to or necessary for the taxpayer’s performance under a long-term_contract sec_1_460-5 income_tax regs the regulations expressly include within the definition of allocable contract costs indirect_costs such as those related to equipment and facili- ties labor indirect materials_and_supplies quality control and inspection and certain taxes sec_1_460-5 income_tax regs verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner thus at the very minimum the completion test as applied here looks to costs beyond just those associated with the house the lot and improvements to the lot the facts and circumstances gloss on the final completion and accept- ance test also indicates that the subject matter of the con- tract in these cases is more than just the house the lot and improvements to the lot ultimately this outcome is sup- ported by our conclusion supra that shi’s shlp’s and vistancia’s contracts consist of more than the purchase and sale agreement alone when the contract documents are read together the subject matter of the contract is quite clearly more than just the house the lot and improvements to the lot respondent further contends that under these contracts the completion test can never occur before final comple- tion because the completion test contains a use require- ment see sec_1_460-1 income_tax regs under this theory the subject matter is the house and the lot and the subject matter is used on the same day the contract is com- pleted and accepted respondent bases his contention on the erroneous assumption that the subject matter of the contract is only the house and lot while the house may be complete as of the close of escrow and the purchaser may be using the house at that time the entire subject matter of the contract may not yet be completed or used the subject matter of the contract includes the house the lot and improvements to the lot as well as the common improvements in the development thus for the purpose of the completion test shi shlp and vistancia correctly tested the total allocable_costs associated with the develop- ment against the costs incurred to date for purposes of the final completion and acceptance test shi shlp and vistancia appropriately decided that on the basis of the facts and circumstances final completion did not occur until the final bonds were released and the final road paved sec_1_460-1 income_tax regs contains a caveat as to the facts and circumstances component of the completion and acceptance test nevertheless a taxpayer may not delay the completion of a contract for the principal purpose of deferring federal_income_tax respondent does not suggest that shi shlp or vistancia intentionally delayed the completion of their contracts either through not paving the final road or not securing continued verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports in addition respondent contends that in effect what shi shlp and vistancia have done is the same as aggregating the different home purchase contracts as respondent cor- rectly points out taxpayers are to apply the completion tests of the regulations on a contract-by-contract basis see sec_1_460-1 income_tax regs the statute and the regu- lations do allow taxpayers to aggregate contracts but only in certain situations for the purposes of sec_460 sec_460 sec_1_460-1 income_tax regs according to respondent not only do the aggregation rules not apply in these cases but shi shlp and vistancia did not file the requisite statement with their federal_income_tax returns as required by the regulations see sec_1_460-1 income_tax regs but shi shlp and vistancia did not aggregate contracts rather they tested completion dates of individual contracts using their conception of the subject matter of those contracts to summarize we agree with petitioners that the contracts consist of more than just the purchase and sale agreements and that the subject matter of the contracts includes the costs of common improvements for the purpose of testing their completion date therefore the contracts will generally meet the completion test before they meet the final completion and acceptance test under the completed con- tract method_of_accounting shi shlp and vistancia are entitled to defer income from their contracts until of the total contract costs allocable to the subject matter of the con- tract is incurred or the development or phase of the develop- ment as the case may be is completed and accepted c secondary items respondent asks that if we agree with petitioners’ reading of subject matter of the contract then we find that the costs not directly associated with the houses the lots and improvements to the lots constitute secondary items under sec_1_460-1 income_tax regs respondent con- tends that because shi shlp and vistancia and the home- buyers treated the common improvements contemplated in the contract as secondary items subordinate in importance the release of the final bond we mention this caveat only for the sake of completeness verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner to the house the regulations forbid them from taking those items into account in determining the contract completion date petitioners on the other hand maintain that these common improvements are not secondary items and that the parties to each contract did not treat or consider the items as secondary items in the contracts but rather integral aspects of the homes’ purchase and sale sec_1_460-1 income_tax regs provides ii secondary items the date a contract accounted for using the ccm completed_contract_method is completed is determined without regard to whether one or more secondary items have been used or finally com- pleted and accepted if any secondary items are incomplete at the end of the taxable_year in which the primary subject matter of a contract is completed the taxpayer must separate the portion of the gross contract_price and the allocable contract costs attributable to the incomplete sec- ondary item s from the completed contract and account for them using a permissible method_of_accounting a permissible method_of_accounting includes a long-term_contract_method_of_accounting only if a separate contract for the secondary item s would be a long-term_contract as defined in paragraph b of this section the regulations do not define secondary items and ordi- narily we would resort to the tools of regulatory analysis dis- cussed above but respondent and petitioners are essentially in agreement as to the meaning of this phrase in their briefs they both urge us to read secondary items as items that the contracting parties intend to be secondary we concur that the questions of what is a secondary item in a contract and what is the primary subject matter of a contract are questions to be answered by reference to the facts and intent of the contracting parties here again the parties’ disagreement over the nature of the contracts becomes paramount respondent’s interpreta- tion of the contracts as being merely about the house the lot and the improvements to the lot necessarily informs his belief that the common improvements must be secondary items similarly petitioners’ view of the contracts as being about the lifestyle including access to the planned commu- nity the amenities and the infrastructure necessarily informs their belief that the common improvements are part of the primary subject matter of the contract we agree with petitioners as discussed at length the contractual documents consist of more than just the purchase and sale agreement when the contract documents are exam- verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports ined together it becomes readily apparent that the primary subject matter of the contracts includes the house the lot improvements to the lot and common improvements to the development as a factual matter we find the amenities to be of great importance to and a crucial aspect of shi’s shlp’s and vistancia’s sales effort obtaining of govern- mental approval of the development and the buyers’ pur- chase decision and thus the amenities are an essential ele- ment of the home purchase and sale contract d conclusion we have found that the contract documents consist of much more than just the purchase and sale agreement this conclusion leads us to hold that shi shlp and vistancia appropriately included the costs of common improvements in determining the contract completion date furthermore the nature of the business and the contract documents also lead us to conclude that the common improvements are not sec- ondary items and do not have to be accounted for separately iv clear_reflection_of_income we have determined that shi shlp and vistancia prop- erly used a permissible method_of_accounting yet the ques- tion remains whether that method_of_accounting clearly reflects income see sec_446 the commissioner has wide discretion in determining whether a method_of_accounting clearly reflects income 439_us_522 if however shi’s shlp’s and vistancia’s method_of_accounting clearly reflects income then respondent cannot be permitted to change their method_of_accounting even to a method that more clearly reflects income 357_f2d_656 n 9th cir aff ’g 42_tc_926 115_tc_605 whether a method_of_accounting clearly reflects income is a question of fact 78_tc_1029 shi shlp and vistancia expended a great deal of capital early on in the construction of their developments the land acquisition costs alone were a large percentage of the total development cost on top of that they incurred upfront costs verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner such as grading the land installing sewer water gas elec- tric and other utilities and constructing roads not to men- tion the entitlement costs and bond costs many of these costs were incurred before the first home was constructed let alone sold once they began selling homes it was some time before revenue from those sales exceeded the already incurred project costs they were contractually or legally required to complete the items associated with these costs because their projects were longer projects and given the nature of the home construction industry costs are difficult to predict and they could not accurately determine their profit until the development was nearly completed the completed_contract_method of accounting is a narrow exception to the legislated rule that most long-term_contracts must now be accounted for under the percentage of comple- tion method_of_accounting but the clearly articulated excep- tion for homebuilders is as to them generously broad and reflects a deliberate choice by congress that home construc- tion contracts should be treated differently and accorded the more generous deferral of the completed_contract_method shi’s shlp’s and vistancia’s use of the completed_contract_method was specifically contemplated by congress and is a permissible congressionally sanctioned clear_reflection_of_income we note that shlp admittedly applied the completion test in and by comparing the number of homes closed in escrow in the development to the number of homes projected to be built in the development this calculation was an incorrect application of the completed_contract_method of accounting but the tax_year is not in issue and the parties introduced evidence showing that for shlp’s long- term contracts in the completion test had not yet been met thus the completed_contract_method of accounting as properly applied renders the same result as the result which was reported for the tax_year and it clearly reflects the income of shlp for that tax_year respondent points out that trilogy at la quinta and vistancia were divided into phases for purposes of testing contract completion but other developments were not simi- larly divided respondent appears to be implying that such a discrepancy in the application of the completion test demonstrates that shi’s shlp’s and vistancia’s use of the verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports completed_contract_method does not clearly reflect income for instance the entire costa azul development as indicated by the public report was to consist of phases which at first glance seems like a lot but a closer look at the public report reveals that the projected total number of homes in costa azul wa sec_83 and each phase was to be rather small for instance phase consisted of four residential lots trilogy on the other hand was to consist of phases with a projected big_number residences on big_number residential lots the ninth phase was to consist of residential lots in addition for the purposes of these cases the parties stipulated that the costa azul development as contemplated by shlp was only a small relatively short-term buildout aspect of that overall development in effect it was equiva- lent to a phase of the overall development the costa azul development as initially proposed to the land committee was a short-term 37-home development and as stipulated by the parties costa azul was developed in eight phases with total lots while costa azul as presented in this case differs from costa azul as presented in the public report shlp’s use of the completed_contract_method of accounting clearly reflected income there is no material evi- dence in the record and we discern none that shlp attempted to manipulate or to delay its costa azul project or contracts to obtain a longer deferral_period respondent also contends that petitioners’ interpretation of the subject matter of the contract creates the nonsensical situation of the subject matter of each individual_contract for the sale of a house being the entire development and thus including the subject matter of every other past present and future house he goes on to state that a purchaser of one the record is unclear why the number of lots as stipulated differs from the number of homes projected in the land committee report perhaps some houses were constructed on multiple lots or some lots were used as common areas what is clear is that the project as originally contemplated in the public report did not fully materialize when the real_estate market turned and shlp did not purchase the remaining lots the appropriate scope of each contract as it involves common or exclu- sive off-lot amenities is a factual question respondent has not shown that shi’s shlp’s or vistancia’s choices of development or phase as the scope for purposes of the test as it involves off-lot amenities were improper or unreasonable as to any of the eight representative developments verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie shea homes inc subs v commissioner home has no claim to any unsold or previously sold lots and homes certainly this latter statement is correct the con- tract does not include the houses and lots other than that which is purchased but the subject matter of each individual purchased house still includes the development or phase of the development and its common improvements and amen- ities thus while there are commonalities in the subject mat- ters of the contracts such as the amenities and other common improvements the subject matters as to the indi- vidual house and lot are not identical for these reasons we conclude that respondent may not change shi’s shlp’s and vistancia’s method_of_accounting even if his proposed method more clearly reflects income see prabel v commissioner t c pincite v conclusion shi shlp and vistancia are permitted to report income and loss from the sales of homes in their planned develop- ments using the completed_contract_method of accounting as consistent with this opinion furthermore we reject the characterization that what shi shlp and vistancia have done and what we approve of is in substance an ag- gregation of contracts contracting parties have a right to their own con- tract for the purposes of state law and it is this contract that we test in determining the subject matter of the contract in the case of much larger decades-long developments the meeting of the minds between the pur- chaser and the seller would be much less likely to include an amenity or common improvement with a completion date unreasonably far in the fu- ture here the subject matter of shi’s shlp’s and vistancia’s contracts includes the development in a different case under different facts similar treatment of an unreasonably long-term development may in essence be an aggregation we are cognizant that our opinion today could lead taxpayers to be- lieve that large developments may qualify for extremely long almost un- limited deferral periods we would caution those taxpayers that a deter- mination of the subject matter of the contract is based on all the facts and circumstances if vistancia for example attempted to apply the contract completion tests by looking at all contemplated phases it is unlikely that the subject matter as contemplated by the contracting parties could be stretched that far further sec_1_460-1 income_tax regs may prohibit taxpayers from inserting language in their contracts that would unreasonably delay completion until such a super development is completed verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie united_states tax_court reports the court has considered all of the parties’ contentions arguments requests and statements to the extent not dis- cussed herein the court concludes that they are meritless moot or irrelevant decisions will be entered for petitioners f verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sheaho jamie
